Citation Nr: 0329805	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  96-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability to include major depressive disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1976 and from December 1990 to August 1991, including 
duty in the Southwest Asia Theater of operations from 
December 1990 through July 1991.

This appeal arises from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, denying the benefits sought on appeal.  The claim 
was previously before the Board in September 1999, at which 
time it was remanded to the Waco RO so the veteran's request 
for a hearing before a traveling section of the Board could 
be satisfied.  

The claims on appeal herein were again remanded in May 2001.  
Upon review of the record, the Board concludes that such 
development was completed satisfactorily.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In October 2000, the veteran testified at a personal hearing 
before a Member of the Board (now titled Veterans Law Judges 
(VLJs)) who is no longer employed by VA.  Generally in such 
situations, the veteran has the option of testifying at a new 
hearing before a different VLJ.  In October 2003, the veteran 
did indeed request that a hearing before a VLJ at the RO be 
scheduled.  This matter is revisited in the Remand portion of 
the Board's decision.  The Board, however, will proceed with 
the matter of entitlement to service connection for an 
acquired psychiatric disability to include major depressive 
disorder.  As the decision with respect to that issue is 
favorable, the veteran is not prejudiced by the lack of a new 
hearing.  Bernard v. Brown, 4 Vet. App. 384 (1993). 



FINDING OF FACT

The veteran's acquired psychiatric disorder to include major 
depressive disorder is shown to be related to his active duty 
service.


CONCLUSION OF LAW

An acquired psychiatric disability to include major 
depressive disorder was incurred as a result of the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
an acquired psychiatric disability.  The Board is unaware of, 
and the veteran has not identified, any additional evidence 
which is necessary to make an informed decision on this 
issue.  Thus, the Board believes that all relevant evidence 
which is available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
Veterans Law Judge.  Further, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  The Board notes that 
the veteran was not advised of his right to a one-year 
response period.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, ___ F.3d ___, No. 02-7007 
(Fed. Cir. Sept. 22, 2003) (holding 38 C.F.R. § 3.159(b)(1) 
to be invalid for imposing a 30-day, rather than one-year, 
deadline for the submission of evidence).  The veteran, 
however, is not prejudiced by such omission as the decision 
herein is favorable, and new notice of VCAA and its 
implementing regulations need not be sent to the veteran.  
See Bernard, supra (holding that when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

VA and private medical records show regular diagnoses of 
major depression, varying in severity.  Depression was first 
diagnosed in a Medical Certificate (VA Form 10-10M) in April 
1992, less than a year after the veteran's release from 
active duty in August 1991.  The etiology of the depression 
has been variably attributed to financial difficulty, health 
concerns, substance abuse, and possible stress from prior 
military service.  

At his October 2000 hearing, he testified that he became 
depressed when he was made a supply clerk and assigned to Ft. 
Hood and later the Persian Gulf.  According to him, at both 
locations, he was not treated with respect, and he indicated 
that he faced racism.  He stated, however, that he did not 
seek treatment for depression in service.

On March 2002 VA psychiatric examination, the veteran 
complained of symptoms of depression and anxiety.  He stated 
that these symptoms began while he was stationed in Persian 
Gulf.  During that time, he served as a supply sergeant.  He 
was responsible for distributing and accounting for a variety 
of items; on several occasions, however, a number of superior 
officers stole equipment from the supply room.  This 
situation caused extreme stress because when he reported the 
thefts, the Company Commander told him that if supplies were 
missing, he himself must have been stealing them.  Under 
these circumstances, he was unable to perform his job 
properly and could not take corrective measures.  He worried 
that he would be responsible for the missing items.  This 
situation contributed to symptoms of anxiety.  The veteran 
further indicated that he faced further stress because he 
found himself in a racially hostile environment.  The 
examiner diagnosed anxiety disorder not otherwise specified 
and recurrent major depressive disorder.  The examiner opined 
that it was more likely than not that the veteran's current 
symptoms of anger, anxiety, and depression were directly 
related to the particular circumstances of his service.  The 
examiner further opined that the veteran's symptomatology was 
similar to that of post-traumatic stress disorder (PTSD) but 
that a diagnosis of that nature could not be made because the 
veteran did not face a life threatening situation or other 
stressor of the type that could give rise to PTSD.

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).  Service connection may be 
granted for a psychosis when it is manifested to the 
requisite degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Discussion

Service connection for an acquired psychiatric disorder 
including major depressive disorder is granted.  The veteran 
first sought treatment for his psychiatric symptomatology 
within the year following service and the March 2002 VA 
psychiatric opinion reflects a definite nexus between the 
veteran's current psychiatric disability and service.  See 
38 C.F.R. § 3.303; Gilpin, supra.   As such, again, service 
connection for the veteran's psychiatric disability is 
granted.  38 C.F.R. § 3.303.

Under applicable law and regulations, the veteran is entitled 
to prevail when the evidence is at least in relative 
equipoise.  38 U.S.C.A. § 5107; Gilberts, supra.  The Board 
need not weigh the evidence for and against the veteran's 
claim, however, as the March 2002 VA psychiatric opinion 
indicated unequivocally that it was "more likely than not" 
that the veteran's present psychiatric disability was related 
to service, and there is no equally persuasive evidence 
suggesting otherwise.

The Board notes that service connection in this case is 
granted for an acquired psychiatric disorder other than PTSD.  
Service connection for PTSD requires evidence of a nature not 
necessary in any other type of claim of service connection.  
See 38 C.F.R. 3.304(f) (2003); Moreau v. Brown, 9 Vet. App. 
389 (1996).  In order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  Id.  
According to the March 2002 VA examination report, there is 
no definitive diagnosis of PTSD.  As such, service connection 
for that disability cannot be granted, and there is no need 
for the Board to address the additional elements outlined 
above.  The Board, however, reminds the veteran that all 
acquired psychiatric disorders are rated under the same 
criteria, and that once service connection for a mental 
disorder is granted, all the relevant symptomatology must be 
evaluated and the actual diagnosis is not a pivotal factor.  
See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2003).  


ORDER

Service connection for an acquired psychiatric disorder to 
include major depressive disorder in granted.  To this 
extent, the appeal is allowed.


REMAND

With regard to the issue of entitlement to service connection 
for hypertension, in October 2003, the veteran requested a 
hearing before a VLJ at the RO.  Such a hearing must be 
scheduled before the Board renders a decision in this matter.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO must schedule a hearing before a 
VLJ at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



